﻿

I am pleased, Sir, to congratulate you on your election to the presidency of the General Assembly. I am certain that under your able leadership the Assembly will be most efficient in its important deliberations. The Republic of Malta has shown the international community that a small country can make an effective contribution to international co-operation.
I wish also to convey my sincere appreciation to your predecessor.
Ambassador Joseph Garba, former Permanent Representative of Nigeria to the United Nations. We led our deliberations skilfully during the forty-fourth session of the General Assembly.
Let me pay a special tribute to the Secretary-General, Mr. Javier Peres de Cuellar, whose devotion and outstanding service have made a significant contribution to the new esteem the United Nations enjoys and to the growing role of multilateral diplomacy. These advances are particularly important in the light of the regional crises and world-wide challenges we face today.
We take great pleasure in welcoming Namibia for the first time to a regular session of the General Assembly. 
We also a warmly welcome to the Assembly the Principality of Liechtenstein, with which Austria has bonds of deep and intense friendship deriving from the fact that we are neighbours, that we are both neutral countries, and that we share a common history.
The past year has been marked by significant progress in the reduction of international antagonisms, the development of new forms of co-operation and the strengthening of international peace at the regional and the world levels. These developments have been particularly spectacular in Europe, but peace efforts have finally borne fruit, after long and often painful years, in some other regions as well. But the new conflict in the Middle East reminds us again that it is illusory to believe in the advent of everlasting peace.
In Europe, we honour all those whose courage has made dreams come true. I want to pay a tribute to the many silent heroes of change: to the suffering of all those who have been arrested, beaten, persecuted or exiled; to the writers of underground literature – admiration to the believers; to the intellectuals; to the farmers; to the workers. They are a source of inspiration and optimism for us all. Their steadfast perseverance has brought about a new awareness of the dignity of the human race and the inalienable value of human rights.
Only one year has passed since I stood with the Minister for Foreign Affairs of Hungary and symbolically cut the barbed war along our common border. For decades that barbed war had symbolised the division of Europe. That era is coming to a close; the gradual unification of the continent of Europe based on a lasting system of security and co-operation is under way.
For the first time in this century, European peoples are rallying round common values of human rights, pluralist: democracy, the rule of law, a market economy with a social and ecological dimension. Those are the foundations on which the new Europe is being built. The forthcoming Paris summit of Heads of State or government of states participant in the conference on Security and Co-operation in Europe (CSCE) will mark the end of the post-war era and will set in place important guideline for a future European "architecture", encompassing pan-European structures and institutions.
Next week's New York meeting of CSCE Foreign Ministers will assess the scope of the preparatory work being carried out in Vienna and will take note of the treaty on a final settlement concerning Germany, which governs the external aspects of Gorman unity.
Austria, located in the centre of Europe, has been participating actively in the various processes shaping new focus of regional and subregional co-operation. We are convinced that neutral Austria, having applied for membership of the European Community and thanks to its historical experience and its relations with neighbours in Eastern and South-Eastern Europe, can make a special contribution to the building of a new Europe.
An example of the new dynamism of subregional international co-operation is the Initiative of the Pentagonal, which comprises Czechoslovakia, Hungary, Italy, Yugoslavia and Austria. This Initiative provides for technical co-operation in areas such as the environment, energy, transport, science and technology, culture and tourism. Such co-operation, which is developing so naturally, proves that even after four decades of separation, centuries-old abilities to communicate remain. 
The Pentagonal Initiative has also provided a platform for the exchange of views among those five countries and for the definition of common positions on regional issues. Enriched in their culture by more than 25 different nationalities and national minorities. The Pentagonal countries took an important common initiative on the protection of national minorities at the Copenhagen Meeting on the Hunan Dimension of the Conference on Security and Co-operation in Europe. In it the participating States agreed to adopt, where necessary, special measures for safeguarding the rights of minorities without discrimination and in full equality before the law. The identity of these minorities is to be safeguarded and preserved.
Austria is therefore particularly pleased to mention, in this contest, the substantial progress achieved in the implementation of the Austro-Italian Agreement on South Tyrol of 6 September 1946.
As I have already been able to report, during the forty-fourth session of the General Assembly, relations between Italy and Austria have reached an excellent level. However, in order that Austria may declare this conflict - which has been before the United Nations for 30 years - settled, three of the 137 measures agreed upon with Italy in 1969 have yet to be implemented, and a further six questions which arose at a later date and which concern the consensual practice and effectiveness of the Agreement of 6 September 1946 still remain to be resolved.
This statement of figures requires some remarks on the quality of the actual situation. Italy has shown increasing understanding for the concerns of the South Tyrolean people. This can be seen both in the implementation of the first part of those measures aimed at establishing equal standing for the Italian and German languages and in the considerable financial allocations for autonomy. Even more significant, however, is the confidence that Italy places in the South Tyrolean minority in general and in its frontier-straddling activities in particular. Italy has thus made it possible for the South Tyroleans to exercise faithfully the noblest task that could be assigned to that minority, that of serving as a cultural, social and economic bridge between Italy and Austria.
This positive attitude on the part of the Italian Government shows once more that minorities must be considered a dynamic and enriching element, not a burden. This is an opportunity, both to settle the conflict concerning South Tyrol and to arrest such developments as we nay observe in Eastern European countries today, where old nationality conflicts threaten to reappear once ideological coercion has collapsed.
Italy's settling in the near future of the last outstanding questions mentioned not only would resolve a long conflict within the framework of the United Nations but could also provide a positive example to other States with similar problems through the specific provisions agreed to and, even more so, through the experience gained.
We must admit that there is a risk that our joy over the tumbling of economic and political wells in Europe may distract our attention from other regional affairs and from the growing complex web of mutual interdependence that today characterises our multipolar world. European unification has, however, never been seen as a substitute for global partnership. On the contrary, peace, stability and co-operation in any region are the prerequisites for tackling those global issues which will inevitably be on the long-term agenda of the community of nations.
Iraq's aggression and illegal annexation of the sovereign State of Kuwait provide a formidable challenge to the new global partnership that is emerging after the end of the East-Heat cleavage. The way the entire world has been reacting to this action proves that the overcoming of East-West antagonisms has not only benefited Europe but strengthened a far-reaching sense of solidarity. As far as Austria is concerned, this crisis has clearly shown that the status of permanent neutrality does not prevent us from participating in actions of international solidarity.
Since the beginning of the crisis Austria has taken a firm stand, guided also by our own bitter historical memories. We have denounced the illegal occupation and annexation of Kuwait, a sovereign and independent country with which Austria maintains friendly relations.
We have condemned the unlawful measures taken by Iraq against foreign citizens and diplomats, and we have fully supported all the sanctions against Iraq as decided upon by the Security Council in resolution 661 (1990). Furthermore, in the spirit of solidarity, neutral Austria has granted over-flight rights over its territory for aircraft carrying reinforcements and food supplies to the troops stationed in Saudi Arabia. In the same spirit of solidarity, we immediately released funds for the benefit of those countries most severely affected economically by the crisis, that is to say, Egypt and Jordan, funds we are determined to increase substantially. 
Austria also condemns every violation of the privileges and immunities of diplomatic liaisons and representatives as an aggression against the essential foundations of peaceful relations between States. That is why Austria, together with other concerned countries, called for an urgent meeting of the Security Council on the subject.
Compliance with the embargo enacted by the Security Council in the relevant resolutions will be an important test of how truly united the nations of the world Organisation are in defiance of law and of the sovereignty and independence of its medium-sized and smaller Members. Austria welcomes the decisions taken by the Security Council in favour of Kuwait because they confirm the principle that small and medium-sized States have the same right to independence as larger countries. It is primarily those countries that are not major Powers that have a vital interest in full compliance with international law, which is so often trampled underfoot. Should Austria, which has submitted its candidacy for a non-permanent seat on the Council for the period 1991 to 1992, be elected, it will commit itself even more to the realisation of that principle.
We may be witnessing a qualitative change is international relations that entails the political relaxation of the noble concept that lies at the heart of the United Nations Charter, namely, collective security for all. This evolution, provided it persists, will most certainly have profound repercussions on concepts of sovereignty, independence and even neutrality. Although we stand ready, together with other States, to draw the necessary conclusions, we are at the same time determined to maintain the predictability and credibility of our policy of neutrality.
Only full implementation by Iraq of Security Council resolution 660 (1990) will lead to a peaceful settlement of that conflict. Austria therefore appeals again to Iraq to withdraw its forces immediately and unconditionally from Kuwait, to restore the legitimate authority, sovereignty, independence and territorial integrity of Kuwait and to release all foreign citizens.
In view of the highly explosive situation, which could easily lead to enormous bloodshed, we urge all States to explore all possibilities for a peaceful solution of this crisis. I should like to pledge Austria's support for the efforts initiated by the Secretary-General to reach a negotiated settlement with Iraq. There can be no doubt that the action taken by the Security Council has strengthened the authority of the United Nations and its organs, for the first time in its history the Security Council not only has adopted decisions but has also authorised enforcement measures for their implementation. At the sane tine, this determination to take action, far more manifest than in the past, also increases the significance of other Council resolutions, even when not accompanied by such enforcement measures.
Of course, as the President of France stressed before the Assembly a few days ago, law is indivisible. As we continue to strengthen the authority of the world Organisation and its resolutions with respect to the Gulf crisis - and here, as the President of the United States has pointed out, no other problem should be allowed to deter us - we must at the sane tine display our determination with regard to the implementation of other resolutions adopted by the Council. We accordingly support the proposal made by, inter alia, the President of the French Republic and the Foreign Minister of the USSS regarding the convening at an appropriate tine of an international conference on the Middle East, under the auspices of the United Nations.
The international efforts to find a peaceful political solution to the Cambodian problem have intensified since the last session of the General Assembly. The new co-operation between the five permanent members of the Security Council has yielded positive results in Cambodia as well. The document on a United Nations-monitored peace plan that was recently adopted signals that there is realistic hope of ending the civil war and thereby the long-lasting suffering of the Cambodian people and of establishing a truly legitimate and democratically elected Government. I hope that the Supreme National Council will facilitate the peace process and national reconciliation. As President of the International Conference on Kampuchea I am at the disposal of all the concerned parties to contribute to that process.
Unfortunately, hostilities in Afghanistan are continuing, although the differences on the principles of a political settlement have narrowed. We strongly support the endeavours of the Secretary-General to initiate a peaceful solution to that conflict. We hope that the aid programme carried out within the framework of "Operation Salaam" will be of benefit to all areas of the country as a supplement to those peace-making efforts.
History will show that the successful completion of the independence process in Namibia has been one of the most positive chapters in the annals of the United Nations. It will doubtless have an impact on the political options perceived by the people of South Africa in moving towards the abolition of apartheid. As a matter of fact the South African Government baa started in 1990 dismantling a major part of apartheid. It has finally realised several opposition leaders, in particular Mr. Nelson Mandela, and has entered into a dialogue with representatives of the black majority. We strongly hope that that Government will take the necessary steps as soon as possible to create the required conditions for genuine negotiations leading to a new, democratic Constitution based on the principle of political pluralism. We welcome the new consensus in South Africa to renounce violence, and to give a chance to negotiations. The international community can only support these developments. 
The successful United Nations operation in Nicaragua augurs well for the broader issue of peace in Central America. Co-operation between the countries of the region concerned and the support given by the entire international community have proved to be effective elements in the resolution of conflicts. I welcome Nicaragua’s return to democracy and hope that the internal peace and well-being of the Nicaraguan people will thereby be assured.
Austria notes with satisfaction the fact that several regional conflicts appear to be moving towards solution. We have tried to contribute to this trend. Austrian battalions are participating in the United Nations peace-keeping forces in Cyprus and on the Golan Heights, and Austrian officers are among the United Nations military observers in Pakistan, in the Middle East, in Iran and in Iraq. The United Nations police force in Namibia has included Austrians, and Austrians have served as election observers in Nicaragua. These activities reflect our firm commitment to the cause of this international Organization and its sustained efforts for peace.
The progress that has been made in the resolution of regional conflicts in Asia, Africa and Latin America, and in regard to co-operation and integration in Europe, will release resources and, we hope, focus attention on the ever-more-pressing global issues of human survival that must be addressed. In this contest, we entirely support the endeavours of the Soviet Union and of the United States to reduce their nuclear-weapon arsenals, and hope that all categories of nuclear weapons will be dealt with in the near future.
As regards conventional disarmament, considerable progress has been made in the talks on conventional forces in Europe. We hope that soon an initial agreement will be signed at the summit meeting of the CSCE countries, which would open the way to negotiations on further, more far-reaching disarmament measures. 
The international community looks forward to finalisation, in the course of nest year, of a treaty on chemical weapons. Let see recall, in this respect, that Austria has submitted its candidacy to be the host country for the future organisation for the prohibition of chemical weapons.
The economic imbalances between industrialised countries and developing countries have been only partly reduced over the years, despite the growing disparity in standards of living in many cases. As certain United Nations reports have underscored, the "lost 1980e" have tended to worsen the situation for developing countries and for those sectors of developing societies that have not been able to free themselves from the vicious circle of poverty, underdevelopment, indebtedness, environmental destruction and pressing population growth.
Although, in some countries, the debt problem has been alleviated to a certain extent, for many - in particular the least developed countries - it is still a major obstacle to their regaining development momentum. I hope that the principles recently adopted in the final document of the Paris Conference on the least-Developed Countries will give impetus to the search for solutions to the serious problems of those countries.
The strengthening of private initiative and entrepreneurial skills offers hope for a return by some countries to sustained development. Structural adjustment and the adjustment of economic policies have been necessary in many cases. However, the social cost of these policies must be kept within certain limits.
Let us take note of the fact that the developing countries have themselves played an active role in this process of reorientation. The African Priority Programme for Economic Recovery and the Final Act of UNCTAD VII reflect the changes in perception of, and the criteria used by, the leaders of these countries. 
The unleashing of internal market forces presupposes favourable external relations. To this end, new financial resources and the opening up of the markets of the industrialised countries are as necessary as the creation of regional markets by means of regional integration. The success of the current GATT negotiations will have a positive influence on external conditions in that it will make them conducive to more dynamic development.
"The State of the World Environment" - a report of the United Nations Environment Programme - provides shocking reading about the staggering tragedy of a resource base that is dwindling owing to deforestation, soil erosion, reduced soil fertility, desertification, the loss of bio-diversity, the contamination of rivers, lakes and oceans, reduced ozone-layer protection, and climatic change - to name but a few factors.
Although our planet's environmental tragedies are sometimes more visible in third-world countries, the industrialised countries must be aware of their special responsibility in this field.
With respect to population growth, two factors - responsible behaviour by parents, and the economic and social situation of the countries concerned - must be taken into account to ensure sustainable development for those countries. We know that sustainable development is not only an issue of value structures and behaviour patterns in our society; it is, above all, a challenge to resource allocation.
A major issue in attaining sustainable development is, however, related to the use of energy resources. Studies undertaken at the Vienna-based International Institute for Applied Systems Analysis sketch some eerie scenarios in respect of climatic changes. One of the most urgent priority measures - one to be undertaken in the immediate future - is reduction of carbon dioxide emissions and other greenhouse gases. Energy policy has become so important for our societies, developing and industrialised alike, that it is high time for political leaders of the world to take a closer look at our options.
The year 1991 will mark the tenth anniversary of the United Nations Conference on Kew and Renewable Sources of Energy. The Programme of Action adopted in Nairobi and its institutional follow-up have led to pertinent conclusions and to improved co-ordination within the United Nations system. 
The potential of new and renewable sources of energy is known to be enormous. Under different circumstances, renewable sources of energy could already be contributing to the world's energy supply to a much greater extent. The still abundant supply of conventional energy should not blind us to the fact that we are wasting irreplaceable resources.
A number of nongovernmental organisations, such as BUSO-SOLAB, are increasingly demanding that the issue of the development and more appropriate use of renewable sources of energy should find expression within a high, institutional framework within the United Nations system.
The development and dissemination of new technologies have not yet received adequate attention. Indeed, in some countries, funds dedicated to research and development in this field have suffered substantial cutbacks. This is deplorable and short-sighted. I would propose, therefore, that we should listen more attentively to the warnings of scientists. This would lead us to look for means by which Governments could jointly review their energy policies, in particular, in the light of the threats to our environment. The global aspects of conventional energy supplies require close international co-operation in order to adjust national energy policies to the new environmental challenges.
At its fifth session, the Intergovernmental Committee on the Development and Utilisation of New and Renewable Sources of Energy decided to convene, in 1991, a group of experts to assess the implementation process of the Nairobi Plan of Action. We welcome this initiative, as well as the efforts made to prepare a significant contribution to the United Nations Conference on Environment and Development. We hope that this will lead to a strengthening of the efficiency of the existing institutional framework. 
A special conference as part of the follow up to the United Nations Conference on environment and Developing could lead to a strengthening of inter-State co-operation in order to meet the new energy and environment challenge. This conference could also reconsider the role of the United Nations in this field.
In my view, the task of the United Nations would be to supplement and support all developments stemming from private initiatives, which could be carried out under free market conditions, they are all required to encourage the efforts made to assure the reliability of new methods of energy production and to attain higher levels of efficiency in the use of the energy currently at our disposal. My delegation has prepared a memorandum on international energy policy which will be conveyed to the other delegations. We would be grateful for comments and observations.
The United Nations Conference on Environment and Development, to be held in 1992, could be the most important diplomatic event for the international community before the year 2000, its effects reaching far beyond this date. This Conference will be instrument in expediting progress in respect of global environmental problems and will result in a new global strategy for achieving sustainable development, and, beyond that, in a new form of economic and social thinking: the output of the free market economy must meet social requirements and environmental needs. Only such a concept of the market economy is consistent with human dignity.
In the future environmental diplomacy will become ever more important and difficult. We must acknowledge that the demands on environmental resources and the requirement to conserve then will both continue to increase. As a result, conflicts over the development and use of resources could become more frequent, and could even threaten international peace. 
Last year, I proposed to the Assembly that a corps of “Green Helmets” should be established, that is, a system to deal with the prevention and settlement of environmental disputes. On the basis of the covenants received, we have developed a more specific set of ideas, which have been submitted to the second special session of the Governing Council of the United Nations Environment Program· (UKBP) and to the Preparatory Committee of the United Nations Conference on Environment and Development, which at in Nairobi in August this year. I hope this initiative will contribute to the efforts being undertaken to address this new, complex challenge to international peace and co-operation.
The current session of the General Assembly will have to take crucial decisions with regard to international co-operation against the illicit production, supply, trafficking and distribution of drugs and psychotropic substances and against the demand for then. Any decision taken with respect to a new United Nations drug structure should reflect the fact that the social aspects of drug abuse, therapies, rehabilitation and reintegration programmes, as well as the interdependence between drug abuse and crime, require cross-sectoral activities within institutions dealing with drugs and social policies.
Full enjoyment of human rights and fundamental freedoms by all are a prerequisite for a life in dignity and the wall-being of every individual. Austria regards the promotion and protection of human rights as corner-stones of its constitution and foreign policy. The full realisation of human rights set out in the Universal Declaration of Human Sights and other important international instruments is a permanent obligation accepted by the global community. As a member of the Commission on Hunan Rights, Austria will support every effort to prevent human rights abuses and will contribute to constructive and effective work by the Commission.
In view of the contemporary world as we see it, Austria expresses its satisfaction at the resonance of the Charter of San Francisco. Indeed, nowadays the human conditions of the peoples of the United Nations is no different from the concept its authors had in mind: war, injustice and poverty are still the scourges of mankind. The United Nations, we all, are constantly called to fight then.
Without respect for those fundamental principles I have just referred to and without determination to implement them, we will not have a chance to achieve success in the pursuit of these most noble goals.
